People ex rel. Lin v Ponte (2016 NY Slip Op 05396)





People ex rel. Lin v Ponte


2016 NY Slip Op 05396


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
BETSY BARROS, JJ.


2016-06221

[*1]The People of the State of New York, ex rel. Margaret M. Lin, on behalf of Helman Vasquez, petitioner,
vJoseph Ponte, etc., respondent.


Seymour James, Jr., New York, NY (Margaret M. Lin pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (Jonathan V. Brewer of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Docket No. 2016QN025455 and to release the petitioner on his own recognizance.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DICKERSON, J.P., MILLER, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court